In a matrimonial action, the defendant husband appeals from an order of the Supreme Court, Queens County, entered June 20, 1979, which granted plaintiff’s motion for temporary alimony and directed him to pay plaintiff temporary alimony of $130 per week. Order reversed, without costs or disbursements, and motion for temporary alimony denied. The circumstances here do not warrant the granting of temporary alimony (see Lee v Lee, 41 AD2d 557; Geller v Geller, 59 AD2d 933). However, this disposition should not affect the determination of the Trial Justice, after hearing the facts and circumstances of the case at the trial. Hopkins, J. P., Mangano, Rabin and Gulotta, JJ., concur.